DETAILED REISSUE ACTION
This action is an Allowability Notice of Reissue Application Serial Number 16/237506.

Response to Amendment and Argument
Applicant’s submission of a corrective replacement Consent of Assignee has overcome the previous objection under 37 CFR §3.73(d)(2), which is withdrawn. Similarly, applicant’s submission of a corrective replacement Reissue Oath/Declaration has overcome the previous objection and rejection under 35 USC §251, which are withdrawn.

Applicant’s amendments to the specification and claims, correcting the markings, have overcome the previous objections under 37 CFR§ 1.173(d), which are withdrawn. Similarly, amendments to the claims, including the cancellation of claims 56 and 59, have overcome the previous rejections under pre-AIA  35 USC §112, 2nd and 4th paragraphs.

Applicant has amended the claims such that they are all directed to hygiene articles, thus, the rejection under pre-AIA  35 USC §103 over US Patent Application Publication 2005/0288412 (Hohner), which does not teach the use of its disclosed hot melt adhesives for use in hygiene produces, has been withdrawn.

Further, applicant has persuasively argued that (1) the hot melt adhesives of US Patent Application Publication 2004/0127614 (JIANG), relied upon in the previous rejections, 

Allowable Subject Matter
Claims 2-10, 12, 14-54, 61, 63-65, 67-71, 73-76, 78-81, 83-86, and 88-106 are allowed for the reasons detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Carlos N. Lopez/
Patent Reexamination Specialist, CRU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991